Name: 2006/776/EC: Commission Decision of 13 November 2006 on the amounts to be charged for the quantities of surplus sugar not eliminated (notified under document number C(2006) 5370)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  economic geography;  production;  beverages and sugar
 Date Published: 2007-06-05; 2006-11-15

 15.11.2006 EN Official Journal of the European Union L 314/35 COMMISSION DECISION of 13 November 2006 on the amounts to be charged for the quantities of surplus sugar not eliminated (notified under document number C(2006) 5370) (Only the Estonian, Greek, Latvian, Maltese and Slovak texts are authentic) (2006/776/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 41 thereof, Having regard to Commission Regulation (EC) No 60/2004 of 14 January 2004 laying down transitional measures in the sugar sector by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 832/2005 of 31 May 2005 on the determination of surplus quantities of sugar, isoglucose and fructose for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (2) determines the quantities of sugar exceeding the quantity considered as being normal carry-over stock at 1 May 2004 and which have to be eliminated from the Community market. (2) Article 6(2) of Regulation (EC) No 60/2004 sets the deadline for the elimination of the determined surplus quantities to 30 November 2005. Article 7(1) of that Regulation provides that the Member States concerned are to provide the relevant proof of elimination by 31 March 2006 at the latest. (3) By the deadline of 31 March 2006, Cyprus provided proof of the elimination of 190 tonnes of sugar, Latvia provided proof of the elimination of 1 743 tonnes of sugar and Slovakia provided proof of the elimination of 1 797 tonnes of sugar. Therefore the corresponding surplus quantities of these Member States should be decreased. (4) Regarding the quantities for which no proof of elimination has been provided, the Member States concerned should be charged, in accordance with Article 7(2) of Regulation (EC) No 60/2004, an amount equal to the quantity not eliminated multiplied by the highest export refund applicable to white sugar falling within CN code 1701 99 10 during the period from 1 May 2004 to 30 November 2005. During this period the highest export refund amounted to 499,5 EUR/tonne, as fixed by Commission Regulation (EC) No 1038/2004 of 27 May 2004 fixing the maximum export refund for white sugar to certain third countries for the 28th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1290/2003 (3). (5) Article 2(1)(a) of Council Decision 2000/597/EC, Euratom of 29 September 2000 on the system of the European Communities' own resources (4) lays down that contributions and other duties provided for within the framework of the common organisation of the markets in the sugar sector shall constitute own resources. It is therefore necessary to set the date of establishment of the amounts in question within the meaning of Articles 2(2) and 6(3)(a) of Council Regulation (EC, Euratom) No 1150/2000 of 22 May 2000 implementing Decision 2000/597/EC, Euratom on the system of the Communities' own resources (5). As Article 7(2) of Regulation (EC) No 60/2004 provides that the Member States concerned are to make payments in four stages, four different dates of establishment should be set. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 7(2) of Regulation (EC) No 60/2004, the following amounts per Member State shall be charged for the quantities of surplus sugar determined by Regulation (EC) No 832/2005 for which no adequate proof of elimination has been provided by 31 March 2006:  Estonia: EUR 45 686 268,  Cyprus: EUR 19 991 489,  Latvia: EUR 4 418 577,  Malta: EUR 1 224 774,  Slovakia: EUR 4 209 786. Article 2 For the purpose of Articles 2(2) and 6(3)(a) of Regulation (EC, Euratom) No 1150/2000, the date of establishment of the Community's entitlement shall be: (a) with regard to the amount to be assigned to the Community budget by 31 December 2006, the date on which the present Decision is notified to the Member States concerned; (b) with regard to the amounts to be assigned to the Community budget by 31 December of the years 2007, 2008 and 2009, 15 October in the relevant year. Article 3 This Decision is addressed to the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Malta and the Slovak Republic. Done at Brussels, 13 November 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 9, 15.1.2004, p. 8. Regulation as last amended by Regulation (EC) No 1667/2005 (OJ L 269, 14.10.2005, p. 3). (2) OJ L 138, 1.6.2005, p. 3. (3) OJ L 190, 28.5.2004, p. 25. (4) OJ L 253, 7.10.2000, p. 42. (5) OJ L 130, 31.5.2000, p. 1. Regulation as amended by Regulation (EC, Euratom) No 2028/2004 (OJ L 352, 27.11.2004, p. 1).